Title: From George Washington to Samuel Huntington, 23 February 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town 23d Feby 1780
          
          I do myself the honor to inclose your Excellency a New York paper of the 21st—which contains his British Majesty’s speech and several other Articles of European intelligence.
          Your Excellency’s favor of the 12th inclosing Copies of sundry matters respecting the State of Georgia and the exchange of Brigr Genl Elbert, only reached me last Evening. I have the

honor to be with the greatest Respect yr Excellency’s most obt and humble Servt
          
            Go: Washington
          
        